EXHIBIT 10.2 TRADEMARK LICENSE EXTENSION AGREEMENT (HALLMARK CHANNEL) This Extension Agreement dated as of August 15, 2009 is by and between Hallmark Licensing, Inc. (“Hallmark Licensing”) and Crown Media United States, LLC (“Crown US”). WHEREAS, Crown US and Hallmark Licensing have previously entered into that certain Amended and Restated Trademark License Agreement between the parties dated as of March 27, 2001 as extended on November 30, 2002, as of August 28, 2003, as of August 1, 2004, as of August 1, 2005, as of April 10, 2006, as of August 1, 2007, and as of August 1, 2008 (the “License Agreement”); and WHEREAS, the parties desire to further extend the term of the License Agreement; NOW, THEREFORE, Crown US and Hallmark Licensing hereby agree as follows: The term of the License Agreement shall be extended for an additional period terminating on September 1, 2010, subject to any earlier termination pursuant to the terms of the License Agreement. All other terms and conditions of the License Agreement will remain unchanged and in full force and effect. IN WITNESS WHEREOF, the parties hereto have executed this Extension Agreement as of the date set forth above. HALLMARKLICENSING, INC. By: /s/ Deanne Stedem Title:/s/ Vice President CROWN MEDIA UNITED STATES, LLC By:/s/ Charlie Stanford Title:/s/ Vice President
